         Case 7:18-cv-08502-KMK Document 51 Filed 07/28/20 Page 1 of 1




                                                    July 28, 2020

VIA ECF

Honorable Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

               Re:    O’Hara v. Board of Cooperative Educational Services of Southern
                      Westchester, et al.
                      18-CV-8502 (KMK)(LMS)

Dear Judge Karas:

        We represent the defendants in the above-referenced matter. Pursuant to this Court’s
Order of July 15, 2020 (Doc. No. 50), the plaintiff’s claims were dismissed with prejudice and
the Clerk of Court was directed to close the case. Although the case has been closed, we write to
respectfully request that a judgment be issued in this matter.

       We greatly appreciate the Court’s time and attention to this matter.

                                        Respectfully submitted,


                                        By:
                                              Lewis R. Silverman
                                              Karen C. Rudnicki
                                              Attorneys for Defendants
                                              445 Hamilton Avenue, Suite 1102
                                              White Plains, New York 10601
                                              (914) 574-4510



TO:    Sean O’Hara, Esq. (Via ECF)
       Leeds Brown Law, P.C.
       Attorneys for Plaintiff
